Citation Nr: 1212420	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The Veteran had active service from March 1970 to November 1971, including a tour of duty in Vietnam from September 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted the Veteran's claim of service connection for residuals of a neck injury and assigned an initial 10 percent disability rating effective July 28, 2000.  

This issue was previously before the Board in July 2010 during which the Veteran's claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in October 2011, the Court vacated the decision pursuant to the filing of a Joint Motion To Partially Vacate And Remand and remanded the case to the Board.  This claim now returns before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Joint Motion To Partially Vacate And Remand, adopted by the Court in its October 2011 Order, specifically noted that the Board, in its July 2010 decision, failed to address favorable evidence from a July 2010 VA examination.  However, a copy of this examination report was not associated with the Veteran's claims file at the time of that decision, nor does it appear that such has yet been associated with the Veteran's claims file.  In addition, during the course of this appeal, the Veteran had a general medical examination in October 2011, which contained some findings regarding his neck disability.  As it does not appear that any of this evidence has been considered by the RO, the Board finds that it must be considered by the RO in the first instance before the Board can further adjudicate this claim.  On remand, the RO shall ensure that all relevant evidence has been associated with the Veteran's claims file before further adjudication of this claim can take place.

Accordingly, the case is REMANDED for the following action: 

1.  The RO shall ask the Veteran to provide the dates, locations, and providers of treatment for his neck disorder from 2009 to the present.  Following an appropriate time for response, contact any identified facility, including any VA medical facility, to obtain all available treatment records, to include the July 2010 VA examination report and the October 2011 VA general medical examination report.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

3. The RO will then readjudicate the Veteran's claim, to include consideration of the findings of the July 2010 VA examination report and the October 2011 VA general medical examination report.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

